Oliver, Chief Judge:
This matter is before me on remand from classification proceedings decided by the first division of this court in E. Leitz, Inc. v. United States, 42 Cust. Ct. 413, Abstract 63176. The conclusion therein, and the judgment issued pursuant thereto, were to> the effect that the protest had been prematurely filed so far as'it related to the merchandise involved herein, as hereinafter identified, and the matter was remanded to a single judge in reappraisement to determine the proper dutiable values in the manner provided by law. (28 U.S.C. § 2636 (d).)
A stipulation of submission, upon which the matter is now before me, establishes that the proper basis for appraisement of the articles in question is export value, as defined in' section 402(d) of the Tariff
Act of 1930, and that such statutory value for each class of merchandise is as follows:
Entry Item of merchandise Export value
865418 22 Enlarger Eocomat Ila complete with lens $228.72 less 39.24% plus cost of packing
22 accessory lenses for enlargers $26.40 less 39.24% plus cost of packing
21183 6 Enlarger Focomat Ila complete with ■ • one lens $196.56 less 46% plus cost of packing
6 accessory lenses for enlargers $26.40 less 46% plus cost of packing
Judgment will be rendered accordingly.